EXAMINER'S AMENDMENT
To repeat the Examiner’s Amendment mailed April 7, 2022:  Claims 2 and 4-6 are allowable. The restriction requirement between the species of Kaistia, as set forth in the Office action mailed on November 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 24, 2020, is partially withdrawn.  Claim 7, directed to the species Kaistia defluvii, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1 and 3, directed to a composition, remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. White on May 3, 2022.

The application has been amended as follows: 

Pages 19 and 20 of the specification have been deleted.

To repeat the Examiner’s Amendment mailed April 7, 2022:  Authorization for this examiner’s amendment was given in an interview with John P. White on March 15, 2022.

The application has been amended as follows: 

Claims 1 and 3 have been cancelled.

Claim 4 has been amended as follows:
4.	A method for preparing D-psicose, comprising: contacting a microorganism of the genus Kaistia with D-fructose, wherein D-fructose is converted to D-psicose.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest art is Kim (WO 2017/111563. English equivalent US 2019/0136276) cited in the Final Office Action mailed November 2, 2021.  Previously Applicant had filed on October 11, 2021, an English translation of a certified copy of Korean patent application no. 10-2016-0152948, thereby perfecting the right of priority of the instant application to the foreign priority filing date of November 16, 2016.  As indicated in the Final Office Action (page 7, first paragraph), the effective filing date of the instant claims is November 16, 2016 (at least pages 17-18 of the translation provide support for the claims).  In the Final Office Action (page 7, last paragraph), the Examiner indicated that Kim is entitled to the filing date of December 23, 2015, of the foreign priority document KR 10-2015-0184869, which is before the effective filing date of the claimed invention (November 16, 2016).  
In the response of March 2, 2022, Applicant has filed a certified English translation of Korean patent application No. KR 10-2015-0184869 which is the foreign priority document of Kim.  As evident from the English translation, KR 10-2015-0184869 (KR `869) does not disclose at any instance a microorganism of the genus Kaistia.  Therefore, the subject matter of Kim speaking of Kaistia granuli (paragraph [0015] of the English equivalent US 2019/0136276), relied upon for rendering obvious the claimed invention, is not described by KR `869, and thus that subject matter has an effective filing date of December 23, 2016 (filing date of PCT/KR2016/015250).  December 23, 2016, is after the effective filing date of the instant claims of November 16, 2016.  Therefore, the subject matter of Kim speaking to the instant claims is not prior art under 35 U.S.C. 102(a)(2). 
Additionally, the Terminal Disclaimer filed on March 16, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,028,420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  It overcomes a new ground of nonstatutory double patenting rejection over the claims of U.S.C. 11,028,420.
Regarding claim 7, as pointed out in the Final Office Action (page 6, last paragraph), a Declaration under 37 C.F.R. 1.132 was filed October 11, 2021, regarding the deposit under the Budapest Treaty and the public availability of the LIS2 strain recited in claim 7.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                         

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651